UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6298



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CRISHONE CRYSTAL JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:96-cr-30022-SGW)


Submitted: May 10, 2007                        Decided:   May 15, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Crishone Crystal Johnson, Appellant Pro Se. Ray B. Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Crishone Crystal Johnson appeals a district court order

denying her motion filed under 18 U.S.C. § 3582(c)(2) (2000).           We

have reviewed the district court order and the record and affirm

for the reasons cited by the district court.       See United States v.

Johnson,   No.   5:96-cr-30022-SGW   (W.D.   Va.   Feb.   2,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                - 2 -